Title: John Quincy Adams to John Thaxter, 18 March 1782
From: Adams, John Quincy
To: Thaxter, John


     
      Mon cher Monsieur
      A St. Petersbourg ce 7/18 Mars 1782
     
     Monsieur Faleisen qui vous remettra ceci se proposant de partir aujourd’hui pour Amsterdam, nous a offert de prendre des lettres, mais comme il part tout subitement je n’ai que le tems de vous ecrire quelques mots, en vous priant de vouloir bien prendre soin de la lettre ci incluse.
     Mais a propos, puisque j’y suis je vais vous raconter un petit voiage que nous avons fait dernierement; Il y a eu Samedi huit jours que plusieurs Messieurs et une Dame de notre connaissance, Mr. Dana et votre serviteur partimes de St. Petersbourg sur le Golfe de Cronstadt en trois traineaux pour Cronstadt, nous fumes une heure et cinquante cinq minutes en chemin, depuis onze heures moins vingt minutes jusques è un heure moins vingt cinq minutes; la distance est de 28 wersts ce qui fait 20 Milles d’Angleterre; nous dinames a Cronstadt, et nous allames voir le port, &c. mais en hiver il n’y a jamais grande chose è voir lè. Aprés diné è cinq heures et cinq minutes nous quittames Cronstadt et nous allames è Oranienbaum, ou nous arrivames en trente cinq minutes de terns le passage est de neuf wersts ou 6 1/2 Milles Anglais; Nous passames la nuit è Oranienbaum, et le matin suivant nous fumes voir le palais qui est lè. Aprés diné nous partimes d’Oranienbaum pour Peterhoff qui en est eloigné de 7 wersts ou 5 Milles. Nous mimes 35 minutes è ce trajet parceque nous le fimes sur la terre et non pas sur le Golfe comme le jour d’avant. Arrivés è Peterhoff nous vimes le palais qui y est. Ces Palais sont asséz magnifiques mais on n’y trouve rien d’extraordinaire. Enfin A quatre heures nous partimes de Peterhoff encore sur le Golfe et nous arrivames è St. Petersbourg, qui en est eloigne de vingt-sept wersts, en une heure et trois quarts de terns.
     
      Je n’ai plus de terns pour écrire, ainsi je finirai en vous assurant que je suis vôtre trés humble et trés obéissant serviteur.
     
     
      P.S. Faites bien mes respects s’il vous plait è Madame Chabanel et a toute sa famille.
     
    